ORDER
The opinion of the Court of Appeals in this case states as follows: “the jury found Pineda guilty of violating N.C. Gen. Stat. § 90-95(a)(l) by trafficking heroin by sale and by delivery.” The Record on Appeal, however, reveals that defendant was convicted under N.C.G.S. § 90-95(h)(4). Accordingly, we allow the State’s petition for discretionary review for the limited purpose of remanding this case to the Court of Appeals for reconsideration in light of the correct statute of conviction.
By order of the Court in Conference, this 9th day of June, 2016.
s/Ervin. J.
For the Court
WITNESS my hand and the seal of the Supreme Court of North Carolina, this the 10th day of June, 2016.
J. BRYAN BOYD Clerk, Supreme Court of North Carolina
s/M.C. Hacknev Assistant Clerk, Supreme Court of North Carolina